Exhibit 10.45

 

WORLDWIDE CORPORATE PURCHASE AGREEMENT-GOODS

 

KMG Electronic Chemicals, Inc. (Supplier)

 

and

 

Intel Corporation (Buyer)

 

December 31, 2007

 

 

[***] indicates a deletion.

 

--------------------------------------------------------------------------------


 

WORLDWIDE CORPORATE PURCHASE AGREEMENT-GOODS

TABLE OF CONTENTS

 

1.

BASIC OBLIGATIONS OF THE PARTIES

1

2.

ADDENDA INCORPORATED INTO THIS AGREEMENT

2

3.

DEFINITIONS

2

4.

TERM OF AGREEMENT

3

5.

PRICING-GENERAL

4

6.

CURRENCY

5

7.

ORDER PLACEMENT PROCEDURE AND PRODUCT/GROUP SPECIFIC REQUIREMENTS

5

8.

INVOICING AND PAYMENT

5

9.

MINIMUM PURCHASE; TERMINATION FOR CONVENIENCE

6

10.

DELIVERY, RELEASES. AND SCHEDULING

6

11.

INSPECTION, WARRANTY AND ACCEPTANCE

7

12.

PRODUCT SPECIFICATIONS/IDENTIFICATION/ERRATA

8

13.

PACKING AND SHIPMENT

9

14.

OWNERSHIP AND BAILMENT RESPONSIBILITIES

10

15.

CONTINGENCIES

10

16.

CONFIDENTIALITY AND PUBLICITY

10

17.

REMEDIES AND LIMITATION OF LIABILITY

11

18.

INTELLECTUAL PROPERTY INDEMNIFICATION

12

19.

HAZARDOUS MATERIALS

13

20.

CUSTOMS CLEARANCE

14

21.

COMPLIANCE WITH LAWS AND RULES

14

22.

RETENTION

14

23.

SUPPLYLINE PROTECTION

16

24.

BUSINESS CONTINUITY

15

25.

NEW DEVELOPMENTS

15

26.

ELECTRONIC TRANSACTIONS

15

27.

PRIVACY

16

28.

DATA SECURITY REQUIREMENTS

17

29.

NOTICES

18

30.

DISPUTE RESOLUTION

18

31.

SPECIFIC PERFORMANCE

21

32.

MERGER, MODIFICATION, WAIVER AND REMEDIES

18

33.

ASSIGNMENT

19

34.

APPLICABLE LAW

19

35.

HEADINGS

19

36.

SURVIVAL

19

ADDENDUM A PRODUCT DESCRIPTION, PRICE SCHEDULE

23

ADDENDUM B PERFORMANCESTANDARDS/QUALITY REQUIREMENTS

24

ADDENDUM C CGO SUPPLEMENTAL PROVISIONS

25

ADDENDUM D PROTECTION OF INTEL’S ASSETS

31

ADDENDUM E ASSIGNMENT OF INTELLECTUAL PROPERTY

32

ADDENDUM F CAPACITY UPSIDE

33

 

--------------------------------------------------------------------------------


 

WORLDWIDE CORPORATE PURCHASE AGREEMENT-GOODS

 

 

Agreement #:

 

 

Effective Date:

December 31, 2007

 

Expiration Date:

December 30, 2010

 

CNDA #:

3766614

 

This WORLDWIDE CORPORATE PURCHASE AGREEMENT — GOODS (“Agreement”), made and
entered into as of the 31st  day of December, 2007, by and between KMG
Electronic Chemicals, Inc., 9555 W. Sam Houston Parkway S., Suite 600, Houston,
TX 77099, acting for itself and on behalf of those subsidiaries and Controlled
Affiliates offering goods within the scope of this Agreement (collectively “KMG”
or “Supplier”), a corporation organized and existing under the laws of the State
of Texas, and Intel Corporation, a corporation organized and existing under the
laws of the State of Delaware, USA acting on behalf of its subsidiaries and
Controlled Affiliates (collectively “Intel” or “Buyer”).  Buyer shall assure
that Subsidiaries and Controlled Affiliated or sister entities abide by the
terms and conditions of this Agreement.  The term “Party” or “Parties” as used
in this Agreement refer to the signatories in their individual or collective
capacities, respectively.

 


RECITALS


 

Supplier provides a variety of goods to Buyer and Buyer purchases such goods on
a worldwide basis from geographically diverse locations.  Each Party maintains
procurement and manufacturing facilities in various geographies to support its
business needs.  In order to facilitate the business relationship and the
on-going sale and purchase of goods, it is the Parties’ intent to enter into
this Agreement which will define key terms and conditions which will govern the
majority of contractual relationships between the Parties while allowing Buyer
and Supplier sites to define the details of specific procurement activities. 
Further, it is the intent of the Parties to simplify the administration of
contractual obligations and to foster an improved working relationship;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and intending to be legally bound hereby, Buyer and Supplier agree as
follows:

 


AGREEMENT


 

1.             BASIC OBLIGATIONS OF THE PARTIES

 

Buyer may purchase and Supplier shall sell the goods pursuant to applicable
prices, terms and conditions defined infra and specific Addenda.  All Purchase
Orders issued to Supplier by Buyer during the term of this Agreement shall be
governed only by the Terms and Conditions of this Agreement (as supplemented by
the terms and conditions of the Addenda) without requirement of any specific
reference hereto in an Intel Purchase Order, and notwithstanding any preprinted
terms and conditions on Supplier’s acknowledgment or Buyer’s Purchase Order or
terms required generally for bidders in electronic “Internet Negotiations”
offered by Buyer.  Certain purchasing activities may occur between the
subsidiary entities of Buyer for consumption by such legal entity, and such
purchases may be in the name of the local Buyer and Supplier legal entities. 
Any additional or different terms in Supplier’s documents are hereby deemed to
be material alterations and notice of objection to and rejection of them is
hereby given.  In the event

 

1

--------------------------------------------------------------------------------


 

of any conflict or inconsistency between the terms and conditions set forth
herein and those of set forth on any Addenda to this Agreement, the Addenda
shall control to the extent the conflict is specific to the subject matter of
the Addenda.  Any conflict or inconsistency between the negotiated terms set
forth on the face (but not the preprinted terms on the reverse side) of any
Buyer’s Purchase Order accepted by Supplier and the terms of any Addenda shall
be governed by the terms set forth on such Purchase Order.

 

2.             ADDENDA INCORPORATED INTO THIS AGREEMENT

 

As of the Effective Date of this Agreement, the following addenda are
incorporated into this Agreement and shall be read as an integral part thereof.

 

Addendum A            Product Description, Price Schedule

Addendum B            Performance Standards/Quality Requirements

Addendum C            CGO Supplemental Provisions

Addendum D            Protection of Intel’s Assets

Addendum E             Assignment of Intellectual Property

Addendum F             Capacity Upside

 

3.             DEFINITIONS

 

A.            “Acceptance Date” means the date on which Buyer accepts an Item or
Service provided by Supplier in accordance with an Addendum A.

 

B.            “Consignment” means those consumable items owned by the Supplier
that are held off-site by Supplier to help ensure that delivery requirements are
met.

 

C.            “Controlled Affiliate” means an entity that is controlled (through
the exercise of majority voting power at the board and shareholder level),
directly or indirectly, by the ultimate parent of a contracting Party.

 

D.            [***]

 

E.             “Errata” means deviation from Specification with regard to
manufacturing, packaging, labeling processes and or raw material changes.

 

F.             “Hazardous Materials” are or contain dangerous goods, chemicals,
contaminants, substances, pollutants, or any other materials that are defined as
hazardous by relevant local, state, provincial, national, or international law,
regulations, and standards.

 

G.            “Interrupt” means any event which detrimentally affects the output
of an Intel tool or product quality.

 

H.            “Items” means the goods that Supplier is to make available for
sale to Buyer as set forth on the applicable Addendum A.  Items may include but
not be limited to chemicals that are transported, stored, dip tubed and
delivered by Supplier or otherwise provided hereunder or either singly or
collectively, as the context indicates, or other goods or materials which
Supplier agrees to sell to Buyer under this Agreement.

 

2

--------------------------------------------------------------------------------


 

I.              “Purchase Agreement” means an agreement between Buyer or a
Controlled Affiliate of Buyer and Supplier or a Controlled Affiliate of Supplier
pertaining to the purchase and sale of Items and/or the performance of Services
falling within the scope of the Addenda incorporated into this Agreement from
time to time.

 

J.             “Purchase Order” is Buyer’s document setting forth specific
Services to be rendered and/or specific Items ordered, and Release information.

 

K.            “Release” means Buyer’s authorization for Supplier to provide the
Services and to ship a definite quantity of Items in accordance with a specified
schedule.  The Release is contained in the Purchase Order sent to Supplier.

 

L.             “Service(s)” means the work to be performed by Supplier if any as
set forth in the applicable Addendum “A” in compliance with the Specifications
of the applicable Addenda.

 

M.           “Specification” means the agreed technical definition, and/or
performance parameters, Performance Standards, or purchase specification of
Items and service level agreement, as applicable for Services as set forth in
the applicable specification addenda to Addendum A for each Item or Service
purchased or to be purchased pursuant to this Agreement.

 

4.             TERM OF AGREEMENT

 

A.          The term of this Agreement shall begin on the Effective Date and
continue to the Expiration Date.  Buyer shall provide notice of its desire to
extend this Agreement ninety (90) days prior to the then current Expiration Date
of this Agreement.  During such ninety (90) day period Buyer and Seller agree to
negotiate, in good faith, the terms and conditions (including but not limited to
pricing) of any such extension, and such extension shall be effective upon Buyer
and Supplier agreeing thereon.  [***]

 

B.          [***]

 

3

--------------------------------------------------------------------------------


 

5.             PRICING - GENERAL

 

A.            For Items purchased by Buyer, Supplier will provide to Buyer a
dated, electronic file of such Items, their part number, description, list price
if applicable, negotiated discount, the current negotiated price, and warranty
period.  These price files will be set forth in the applicable Addendum A.  All
quotes and invoices from Supplier shall be developed using part numbers and
negotiated or published list prices set forth in the applicable Addendum A.

 

B.            [***]

 

C.            [***]

 

D.            Buyer may return, at Buyer’s expense and with prior written
approval from Supplier, [***] in unopened, original, individual Item packaging
for a credit against any outstanding or future Supplier invoices.

 

E.             All applicable taxes, including but not limited to sales/use
taxes, transaction privilege taxes, gross receipts taxes, and other charges such
as duties, customs, tariffs, imposts, and government imposed surcharges shall be
stated separately on Supplier’s invoice.  Supplier shall remit all such charges
to the appropriate tax authority unless Buyer provides sufficient proof of tax
exemption. In the event that Buyer is prohibited by law from making payments to
Supplier unless Buyer deducts or withholds taxes therefrom and remits such taxes
to the local taxing jurisdiction, then Buyer shall duly withhold such taxes and
shall pay to Supplier the remaining net amount after the taxes have been
withheld.  Buyer shall not reimburse Supplier for the amount of such taxes
withheld. When property is delivered and/or services are provided or the benefit
of services occurs within jurisdictions in which Supplier collection and
remittance of taxes is required by law, Supplier shall have sole responsibility
for payment of said taxes to the appropriate tax authorities.  In the event
Supplier does not collect tax from Buyer, and is subsequently audited by any tax
authority, liability of Buyer will be limited to the tax assessment, with no
reimbursement for penalty or interest charges.  Each Party is responsible for
its own respective income taxes or taxes based upon gross revenues, including
but not limited to business and occupation taxes.

 

F.             Additional costs, except those described on Addendum A, will not
be reimbursed without Buyer’s prior written approval.

 

G.            Buyer reserves the right to have Supplier’s records inspected and
audited to ensure compliance with this Agreement.  [***]

 

H.            If an Item not included in Addendum A is to be purchased by Buyer,
its price will be negotiated by a corporate representative at the time of
initial purchase.  If the Item is for test purposes only at a given site, its
price may be established between Supplier and the Buyer’s site purchasing
staff.  Such price shall be in

 

4

--------------------------------------------------------------------------------


 

effect only until a corporation-wide price is negotiated between Supplier and
Buyer for the Buyer part number assigned to such Item.

 

I.              Within sixty (60) days of the end of each calendar quarter
during the term of this Agreement, Supplier shall deliver comprehensive and
accurate quarterly updates of the applicable Addendum A and reports of quarterly
sales to Buyer. Each such quarterly update shall include a list of all Items
delivered to Buyer during the subject quarter which are not listed in Addendum A
or identified in previous quarterly updates, the price of each such Item, the
Supplier part numbers of each such Item, the Intel part number of each such
Item, and any other changes to the applicable Addendum A.

 

J.             [***]

 

K.            Except where otherwise noted, the prices to be charged under this
Agreement are inclusive of any and all containers (both returnable and
disposable), diptubes, diptube exchange and all necessary accessories for each
Item.

 

L.             Warehousing costs are not included in the prices to be charged
under this Agreement, except where noted in Addendum A to the contrary.

 

6.             CURRENCY

 

Prices for Items will be stated in U.S. dollars regardless of an Item’s country
of origin or destination. Buyer reserves the right to use U.S. dollars or
alternatively the currency of the country to which the Items are provided as the
currency of exchange in any purchase under this Agreement from Supplier or any
subsidiary of Supplier.  On a site-specific basis, Buyer will select U.S.
dollars or local currency as currency of exchange and will maintain that
currency as currency of exchange for the term of this Agreement or until change
is mutually agreed to by Buyer and Supplier.

 

7.             ORDER PLACEMENT PROCEDURE AND PRODUCT/GROUP SPECIFIC REQUIREMENTS

 

Due to the diverse nature of the products purchased under this Agreement and the
different ordering locations, the Parties may agree to specific order placement
procedures.  Depending upon the buying and selling entities and the products
procured, specific provisions regarding order placement may be set forth on the
applicable Addendum A.  All purchases by Buyer must be accompanied by a valid
Purchase Order issued by Buyer’s Purchasing organization.

 

8.             INVOICING AND PAYMENT

 

A.            [***]

 

B.            Original invoices or packing lists shall be submitted and shall
include:  Purchase Agreement number from the Purchase Order, Purchase Order
number, line item number, Release number, part number, complete bill to address,
description of Items, quantities, unit price, extended totals, and any
applicable tax or other charges.  All costs forwarded to Buyer for reimbursement
of expenses agreed

 

5

--------------------------------------------------------------------------------


 

under the terms of this Agreement shall be net of any reclaimable Value Added
Taxes (“VAT”) incurred on such expenses.  Buyer’s payment shall not constitute
acceptance.

 

C.            Supplier shall be responsible for and shall hold Buyer harmless
for any and all payments to its vendors or subcontractors utilized in the
performance of Services.

 

D.            Supplier agrees to invoice Buyer no later than [***] days after
completion of Services or shipment of Items.  Buyer will not be obligated to
make payment against any invoices first submitted after such period.

 

9.             MINIMUM PURCHASE; TERMINATION FOR CONVENIENCE

 

A.            [***]

 

B.            [***]

 

C.            [***], Buyer may terminate any Purchase Order or Release issued
under this Agreement, or any part thereof, at any time for its sole convenience
by giving [***] days notice of termination to Supplier.  Upon Supplier’s receipt
of such notice, Supplier shall, unless otherwise specified in such notice,
immediately stop all work hereunder, give prompt notice to, and cause all of its
suppliers or subcontractors to cease all related work, and, upon Buyer’s
request, return all materials provided to Supplier by Buyer under this
Agreement.

 

D.            [***]

 

E.             [***]

 

F.             [***]

 

G.            Notwithstanding anything else in this Agreement, failure to meet
the delivery date(s) in the Purchase Order shall allow Buyer to terminate the
order for the Item and/or any subsequent Releases in the Purchase Order without
any liability whether the Purchase Order was for standard or Custom Items.

 

10.          DELIVERY, RELEASES, AND SCHEDULING

 

A.            Any forecasts provided by Buyer are for planning purposes only and
do not constitute a Release or other commitment by Buyer.

 

B.            Supplier shall notify Buyer within forty eight (48) hours of
receipt of Buyer’s Purchase Order if Supplier is unable to make any scheduled
delivery and shall state the reasons therefor.

 

C.            On time delivery by Supplier is a key expectation of this
Agreement.  Supplier shall deliver Items per the Release schedule and Buyer may
return non-conforming shipments at Supplier’s risk and expense.

 

6

--------------------------------------------------------------------------------


 

D.                                    Buyer may reschedule any Release in whole
or in part up to ten (10) days prior to the Release date at no additional
charge, provided however that the rescheduled Release date is no more than
thirty (30) days later than the original Release date.

 

E.                                      Buyer may place any portion of a Release
on hold by notice that shall take effect immediately upon receipt.  Releases
placed on hold will be rescheduled, or terminated in accordance with Section 9,
within a reasonable time.  If placing a Release on hold will cause Supplier to
incur additional storage and handling costs, Buyer and Supplier shall mutually
agree on storage and handling solution and any costs to be reimbursed.

 

F.                                      Buyer shall have no obligation with
respect to the purchase of Items under this Agreement until such Items are
specified in an issued Purchase Order that contains specific Release dates for
specific Items.

 

G.                                     If for any reason Supplier discontinues
the manufacture of any Item during the term of this Agreement, Supplier shall
for Items that are currently being purchased, or have been purchased, give Buyer
notice [***].  If any warranty return claims are made for such discontinued
Items, then such returns will be subject to the warranty provisions in
Section 11.

 

H.                                    Supplier shall provide a Certificate of
Analysis (C of A) or sample for each lot to be shipped, as directed in the most
current appropriate Specification.

 

I.                                         Supplier shall maintain a safety
stock on such Items as Buyer’s local sites may identify, [***].

 

J.                                        Supplier will store Items at
Supplier’s local warehouse or Buyer’s designated warehouse.  However, if
Supplier’s local warehouse does not meet the reasonable expectations of Buyer,
Buyer reserves the right to request an alternate warehouse.

 

11.                               INSPECTION, WARRANTY AND ACCEPTANCE

 

A.                                   Buyer may inspect and test, at Buyer’s
expense, all Items at reasonable times before, during, and after manufacture. 
If any inspection or test is made on Supplier’s premises, Supplier shall provide
reasonable facilities and assistance for the safety and convenience of Buyer’s
inspectors in such manner as shall not unreasonably hinder or delay Supplier’s
performance.  All Items shall be received subject to Buyer’s inspection,
testing, approval, and acceptance at Buyer’s premises notwithstanding any
inspection or testing at Supplier’s premises or any prior payment for such
Items.  In the event of any shortage, damage or discrepancy in or to a shipment
of Items, Buyer shall promptly report such shortage, damage or discrepancy and
furnish reasonable documentation thereof.  Supplier shall not be responsible for
any shortage, damage or discrepancy unless Buyer provides notice thereof within
thirty (30) days of Buyer’s receipt of such Items.  If Supplier receives such
notice and is responsible for the shortage, damage or discrepancy, such Items
may be returned to Supplier at Supplier’s

 

7

--------------------------------------------------------------------------------


 

risk and expense and, at Buyer’s request, shall be replaced by Supplier within
normal lead-times for the Item.

 

B.                                     Supplier makes the following warranties
regarding Items and Services furnished hereunder, which warranties shall survive
any delivery, inspection, acceptance, payment, or resale of the Items:

 

1.                                       Items will not infringe any Party’s
intellectual property rights;

2.                                       Supplier has the necessary right,
title, and interest to provide said Items and Services to Buyer, and the Items
will be free of liens and encumbrances;

3.                                       With the exception of used Items
purchased by Buyer, Items are new, and of the grade and quality specified;

4.                                       Items are free from defects in
workmanship and material, conform to all samples, drawings, descriptions, and
Specifications furnished or published by Supplier and to any other agreed
Specifications; and

5.                                       Items shall conform to the
manufacturing quality provisions set forth in Addendum B.

 

C.                                     THE FOREGOING WARRANTIES SET FORTH IN
PARAGRAPH B OF THIS SECTION 11 ARE THE SOLE WARRANTIES HEREUNDER, AND SUCH
WARRANTIES ARE GIVEN IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, IN
FACT OR BY LAW, OR ARISING BY REASON OF CUSTOM OR USAGE IN THE TRADE OR BY
COURSE OF DEALING, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

D.                                    For Items which do not conform to the
forgoing warranties set forth in paragraph B of this Section 11, during a period
of [***] after Buyer’s acceptance of Items, or until the expiration of the shelf
life (as defined by Supplier’s published data) of the non-conforming Items,
whichever is earlier, Buyer may require Supplier, at Buyer’s option, to promptly
repair, replace, or refund the amount paid for any non-conforming Items.  Buyer
shall hold any unused Items found to be non-conforming for return to Supplier,
and Supplier shall bear the cost of shipping and shall bear the risk of loss for
all non-conforming Items while in transit.

 

E.                                      FOR ITEMS WHICH HAVE NOT BEEN USED BY
BUYER AND WHICH ARE FOUND TO BE NON-CONFORMING, THE SOLE AND EXCLUSIVE REMEDY
FOR BREACH OF ANY AND ALL WARRANTIES, SHALL BE LIMITED TO THE REMEDIES PROVIDED
IN PARGRAPH D OF THIS SECTION 11.

 

12.                               PRODUCT SPECIFICATIONS/IDENTIFICATION/ERRATA

 

A.                                   [***]

 

B.                                     Supplier shall cooperate with Buyer to
provide configuration control and traceability systems for Items supplied
hereunder. Supplier shall provide Buyer

 

8

--------------------------------------------------------------------------------


 

with an Errata list for each Item and shall promptly notify Buyer of any new
Errata with respect to the Items.

 

C.                                     Supplier will only provide Items
manufactured in a qualified facility.  Buyer will make all commercially
reasonable efforts to qualify Supplier facilities upon written request from
Supplier summarizing need to do so.

 

D.                                    Supplier agrees to notify Buyer of any
known or reported issues, whether from Supplier’s internal testing or from
Supplier’s other customers, with Items purchased by Buyer for use in Buyer’s
manufacturing process.  Supplier will provide Buyer with the information (e.g.,
potentially affected Items, impact to manufacturing, etc.) necessary to avoid or
minimize any potential impact to Buyer.  Supplier shall also provide Buyer with
a detailed explanation of the cause(s) of the issue, corrective actions
undertaken by Supplier and Supplier’s planned action to prevent any
reoccurrence.

 

13.                               PACKING AND SHIPMENT

 

A.                                   All Items shall be prepared for shipment in
a manner that: (i) follow good commercial practice; (ii) is acceptable to common
carriers for shipment at the lowest rate; and (iii) is adequate to ensure safe
arrival.  Supplier shall mark all containers with necessary lifting, handling,
unpacking and shipping information, Purchase Order number, date of shipment, and
the names of the Buyer and Supplier.  Buyer shall notify Supplier of the method
of shipment and expected delivery date.  If no instructions are given, Supplier
shall select the most cost effective carrier, given the time constraints known
to Supplier.   Supplier shall ship only the quantity of Items specified in the
Release.  Buyer may return at Supplier’s expense any Items in excess of the
quantity stated in the Release.  If Supplier misses a commitment to lead-time,
Supplier will pay overnight freight charges to get Items expedited to the Buyer
and Buyer shall not be billed for higher freight costs.  Supplier may choose
premium carrier at its discretion.

 

B.                                     As directed by Buyer, freight shall be
either managed by Supplier or Buyer in accordance with the following terms and
conditions:

 

[***]

 

C.                                     Hazardous Materials Freight:
Notwithstanding anything contained in Section 13.B. to the contrary, all Items
that are Hazardous Materials and are regulated in transportation shall be
shipped [***].

 

D.                                    [***]

 

E.                                      [***]

 

F.                                      If Buyer must deploy emergency, safety,
or materials personnel in response to an emergency or incident of non-compliance
with Suppler or regulatory procedure involving Items supplied hereunder, the
Parties agree that they shall review the facts of the incident(s) promptly and
in good faith to determine (1) whether the deployment was necessary, and
(2) whether the proximate cause of

 

9

--------------------------------------------------------------------------------


 

such emergency or non-compliance was Supplier’s acts or failures to act.  If the
Parties answer the above questions in the affirmative, then Supplier shall
reimburse Buyer for reasonable and actual costs incurred by Buyer in deploying
personnel.  This provision does not limit any other rights or remedies Buyer may
have.

 

14.                               OWNERSHIP AND BAILMENT RESPONSIBILITIES

 

Any specifications, drawings, schematics, technical information, data, tools,
dies, patterns, masks, gauges, test equipment, and other materials owned by
Buyer and furnished to Supplier or otherwise in Supplier’s possession shall:
(i) be kept confidential; (ii) remain Buyer’s property; (iii) be used by
Supplier exclusively for Buyer’s orders; (iv) be clearly marked as Buyer’s
property and segregated when not in use; (v) be kept in good working condition
at Supplier’s expense; and (vi) be shipped to Buyer promptly on demand or upon
termination or expiration of this Agreement, whichever occurs first, at Buyer’s
expense.  Any such property furnished by Buyer to Supplier that is marked or
otherwise noted by Buyer as being confidential information will be treated by
Supplier in accordance with Section 16 of the Agreement.  Supplier shall be
liable for any loss of or damage to Buyer’s property while in Supplier’s
possession or control, ordinary wear and tear excepted.   Supplier shall take
all necessary steps and carry out all notice formalities or registrations as may
be applicable under the laws of Supplier’s country to ensure that it is recorded
as Buyer’s property.

 

15.                               CONTINGENCIES

 

A.                                   Neither Party shall be responsible for any
delay or failure, in whole or in part, to perform under this Agreement,
including but not limited to Supplier’s obligation to deliver Items, to the
extent that such delay or failure is due to causes beyond such Party’s
reasonable control, including but not limited to acts of State or governmental
action or inaction, riots, civil disturbance, war, strikes, lockouts, shortages
of energy, failure of normal source of supply, destruction of production or
warehouse facilities by fire, explosion, earthquake, storm.  If delivery of
Items is to be delayed by such contingencies, Supplier shall immediately notify
Buyer and Buyer may either: (i) extend time of performance; or (ii) terminate
all or part of the uncompleted portion of the Purchase Order at no cost to
Buyer.

 

B.                                     [***]

 

C.                                     Nothing in this section will be construed
to limit Supplier’s right to seek additional compensation or surcharges to cover
any increase in Supplier’s costs associated with a contingency event.

 

16.                               CONFIDENTIALITY AND PUBLICITY

 

A.                                   During the course of this Agreement, either
Party may have or may be provided access to the other’s confidential information
and materials.  Each Party agrees to maintain such information in accordance
with the terms of this Agreement and the CNDA referenced herein and any other
applicable separate nondisclosure agreement between Buyer and Supplier. 
Additionally, in the event Supplier is engaged to develop new information for
Buyer, the Buyer and Supplier will agree

 

10

--------------------------------------------------------------------------------


 

in writing in advance as to the ownership of such information.  Supplier’s
employees who access Buyer’s facilities may be required to sign a separate
access agreement prior to admittance to Buyer’s facilities.  Furthermore,
Supplier will furnish a copy of Addendum D to each of its employees, agents and
subcontractors assigned to or contracted for Buyer work and will take reasonable
steps to assure Buyer that all such employees, agents and subcontractors have
read and understood Addendum D.  Supplier shall not use any of the confidential
information created for Buyer other than for Buyer. Nothing contained herein
shall be construed as granting or implying any right or license under any
intellectual property right of the other party.

 

B.                                     The Parties agree that the existence of
this Agreement and its terms shall constitute “Confidential Information” within
the meaning of the CNDA.  If disclosure of this Agreement or any of the terms
hereof is required by applicable law, rule, or regulation, or is compelled by a
court or governmental agency, authority, or body, such as annual reports or S1
Filings:  (i) the Parties shall use reasonable efforts to limit the disclosure
to third parties of the content of the Agreement, including without limitation
seeking a confidential treatment request or protective order; (ii) the Party
compelled to make disclosure shall give reasonable notice in advance of the
disclosure; and (iii) the Party compelled to make disclosure shall give the
other Party a reasonable opportunity to review and comment upon the disclosure,
and any request for confidential treatment or a protective order pertaining
thereto, prior to making such disclosure.  The Parties may disclose this
Agreement in confidence to their respective legal counsel, accountants, bankers,
and financing sources as necessary in connection with obtaining services from
such third parties.

 

C.                                     Neither Party may use the other Party’s
name or trademarks in any type of advertisement materials, web sites, articles,
brochures, business cards, banners, letterhead, without the other’s written
consent. For Intel, this would be the Director of Corporate Purchasing and/or
the Vice President of Materials.

 

D.                                    The obligations stated in this
Section shall survive the expiration or termination of this Agreement.

 

17.                               REMEDIES AND LIMITATION OF LIABILITY

 

A.                                   Supplier agrees to protect, defend,
indemnify and hold Buyer harmless from and against any and all claims,
liabilities, demands, penalties, forfeitures, suits, judgments and the
associated costs and expenses (including reasonable attorney’s fees), which
Buyer may hereafter incur, become responsible for or pay out as a result of
death or personal injury (including bodily injury) to any person, destruction or
damage to property, contamination of or adverse effects on the environment and
any clean up costs in connection therewith, or any violation of governmental
law, or regulation, to the extent caused by: (a) Supplier’s breach of any term
or provision of this Agreement (other than any term or provision for which a
remedy is already provided for herein); or (b) any negligent acts, errors or
omissions or intentional torts by Supplier, its employees, officers, agents,
representatives or sub-contractors in the performance of this Agreement;

 

11

--------------------------------------------------------------------------------


 

provided, however, that Supplier’s liability to Buyer for  destruction or damage
to Buyer’s property or otherwise shall be limited to[***].

 

B.                                     NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY (OTHER THAN SECTION 18 BELOW), UNDER NO CIRCUMSTANCES SHALL SUPPLIER BE
LIABLE TO BUYER FOR [***].

 

C.                                     The limitations set forth in this
Section 17 shall not limit Supplier’s liability to third parties for death or
personal injury (including bodily injury).

 

D.                                    Nothing in this Section shall limit
Supplier’s obligation to indemnify Buyer for Intellectual Property infringement
as set forth in Section 18.

 

E.                                      [***]

 

F.                                      [***]

 

G.                                     Buyer’s sole and exclusive remedies for
non-delivery of Items, including non-delivery of substitute Items for shipments
for which there was a shortage, damage or discrepancy or non-delivery of Items
to replace non-conforming Items, shall be

 

1.                                       relief from its obligation to pay the
purchase price for the quantity of Items not delivered; and/or

2.                                       the cost of “cover” as defined in the
Uniform Commercial Code.  Supplier shall reimburse Buyer the cost of cover if
Buyer requires substitute Items from another supplier due to Supplier’s failure
to deliver Items to agreed schedules; provided however, that Supplier has been
given a reasonable opportunity to procure such substitute Items via its own
channels within a time frame acceptable to Buyer.

 

H.                                    [***]

 

18.                               INTELLECTUAL PROPERTY INDEMNIFICATION:

 

A.                                   Supplier shall indemnify and hold Buyer and
its customers harmless from any costs, expenses (including reasonable attorneys’
fees), losses, damages, or liabilities finally awarded by a court of competent
jurisdiction, or in its sole judgment settled, because of any claim of
infringement of any third party patent, copyright, trade secret, trademark, mask
work, or other intellectual property right arising out of the proper use or sale
by Buyer of Items, except as otherwise provided in this paragraph. Buyer shall
promptly notify Supplier in writing of such claim or demand with sufficient
specificity to allow Supplier to adequately respond to such claim or demand and
shall permit Supplier to solely conduct the defense or settlement thereof. 
Buyer shall provide all assistance reasonably requested by Supplier or
Supplier’s counsel.  Buyer may retain advisory counsel at its sole expense to
participate fully in any such matter.  If any settlement of such claim or demand
requires Buyer to incur any monetary obligation or admits liability on Buyer’s
behalf, then Supplier shall not accept any such settlement without Buyer’s
consent.  If an injunction issues as a result of any claim or

 

12

--------------------------------------------------------------------------------


 

action, Supplier agrees at its expense and its sole option to do one of the
following:  (i) procure for Buyer the right to continue using Items;
(ii) replace Items with non-infringing items; (iii) modify Items so they become
non-infringing; or (iv) refund to Buyer the amount paid for any Items returned
to Supplier or destroyed in accordance with Supplier’s written requests. 
Regardless of which of the foregoing remedies is chosen by Supplier, Supplier
shall pay to Buyer incremental costs incurred by Buyer to procure alternative
products that are comparable in quality and specifications as compared to the
replaced Items, provided that such alternative products are required to fill
orders for Items that were placed by Buyer and accepted by Supplier as of the
effective date of the injunction. This indemnification shall not apply to the
extent Items are manufactured to Buyer’s specifications and such infringement
would not have occurred but for Supplier’s compliance with such specifications. 
This indemnification shall not apply to the extent the Item is combined with
other items or transformed by Buyer or a third party and such infringement would
not have occurred but for the combination and/or transformation, or the
combination/transformation of the Item was proposed or suggested to Buyer by
Supplier in writing.

 

B.                                     [***]

 

C.                                     The foregoing states the entire set of
obligations and remedies flowing between Buyer and Supplier arising from any
intellectual property claim by a third party.

 

19.                               HAZARDOUS MATERIALS

 

A.                                   If Items provided hereunder include
Hazardous Materials, each Party represents and warrants that their respective
personnel understand the nature of and hazards associated with the design and/or
Service of Items including handling, transportation, and use of such Hazardous
Materials, as applicable.  Prior to causing Hazardous Materials to be on Buyer’s
property, Supplier shall notify Buyer and obtain written approval from Buyer’s
Site Environmental, Health, and Safety (EHS) organization.  Buyer will not grant
approval without Supplier’s agreement to comply with Buyer’s Hazardous Materials
management requirements.  Supplier will be fully responsible for and indemnify
Buyer from any liability resulting from the negligence of Supplier or its
contractors in connection with: (i) delivering such Hazardous Materials to
Buyer; and/or (ii) using such Hazardous Materials to provide Services to Buyer.

 

B.                                     Supplier will timely provide Buyer with
material safety data sheets and any other documentation reasonably necessary to
enable Buyer to comply with applicable laws and regulations.  Further, Supplier
shall provide Buyer with bulletins which notify Buyer of any safety hazards
associated with the Equipment that are identified by Supplier after Buyer’s
purchase, and of any safety upgrades required to correct such hazards.

 

C.                                     Supplier hereby certifies that Items
supplied to Buyer comply with all applicable requirements of Buyer’s
Environmental Product Content

 

13

--------------------------------------------------------------------------------


 

Specification for Suppliers and Outsourced Manufacturers (Spec number
BS-MTN-0001) and attached hereto in Addendum B.

 

20.                               CUSTOMS CLEARANCE

 

Upon Buyer’s request, Supplier will promptly provide Buyer with a statement of
origin for all Items and with applicable customs documentation for Items wholly
or partially manufactured outside of the country of import.

 

21.                               COMPLIANCE WITH LAWS AND RULES

 

A.                                   Each Party shall comply with all applicable
international, national, state, provincial and local laws and regulations
(including without limitation the United States and European Union) governing
the manufacture, packaging, transportation, import, export, sale or use of Items
and/or the performance of Services in the course of this Agreement.  In the
United States, these may include, but are not limited to, Department of Commerce
including U. S. Export Administration regulations, Securities Exchange
Commission, Environmental Protection Agency, and Department of Transportation
regulations applicable to Hazardous Materials.  Neither Party will
export/re-export any technical data, process, product, or service, directly or
indirectly (including the release of controlled technology to foreign nationals
from controlled countries), to any country for which the United States
government or any agency thereof requires an export license, except in
compliance with applicable law. In addition, Supplier agrees not to provide
foreign nationals from controlled countries as employees or contractors for work
on any Buyer site. For a current list of “Controlled Countries” refer to
http://www.bxa.doc.gov.

 

B.                                     If applicable, each Party represents and
agrees that it is in compliance with Executive Order 11246 and implementing
Equal Employment Opportunity regulations, the Vietnam Era Veterans’ Readjustment
Assistance Act as amended by the Veterans Employment Opportunities Act of 1998
(to include: Vietnam-era Veterans and other Veterans who served on active duty
during a war or campaign or expedition for which a campaign badge has been
authorized), and the Immigration Act of 1987, unless exempted or inapplicable.

 

C.                                     Each Party shall comply with all
applicable laws regarding non-discrimination in terms and conditions of
employment, payment of minimum wage and legally mandated employee benefits and
compliance with mandated work hours.  Each Party shall comply with all
applicable laws regarding employment of underage or child labor and shall not
employ children under the age of 16.

 

22.                               RETENTION

 

Supplier will maintain complete and accurate records for a period of five
(5) years from the delivery of Items and/or completion of Services under this
Agreement.  Records relating to the performance of this Agreement shall be made
available to Buyer upon reasonable notice.

 

[***]

 

14

--------------------------------------------------------------------------------


 

A.                                   [***]

 

B.                                     [***]

 

24.                               BUSINESS CONTINUITY

 

A.                                   Supplier will develop and maintain
documented business continuity plans (“BCP”) designed to reduce the severity and
duration of any period in which Supplier is unable to perform under this
Agreement due to causes beyond Supplier’s reasonable control.  The BCP shall
contain, at minimum, written data recovery procedures which will address data
quality, security procedures, and timeline of recovery while the data and
production are being restored according to the timeline indicated in the BCP. 
Supplier will allow Buyer to review BCP relating to the performance of Services
or delivery of Items, subject to the Section 16 obligation to maintain such
information in confidence.

 

B.                                     Supplier will develop and maintain a
communication plan to advise Buyer of events impacting performance of Services
or data.  Supplier may modify the BCP from time to time, provided that Supplier
will notify Buyer of any material changes to the BCP.

 

C.                                     Where inventory is to be used as a key
element of the BCP, Supplier shall maintain commercially reasonable inventory
levels.

 

D.                                    During any period in which Supplier is
unable to perform under this Agreement due to causes beyond Supplier’s
reasonable control, Supplier agrees to provide remedy according to Section 15.

 

25.                               NEW DEVELOPMENTS

 

A.                                   Supplier represents and warrants that
Supplier has no outstanding agreement that would materially adversely affect
Supplier’s performance hereunder, and Supplier agrees that Supplier shall not
enter into any such materially adverse agreement during the term of this
Agreement.

 

B.                                     [***]

 

26.                               ELECTRONIC TRANSACTIONS

 

A.                                   Subject to the terms and conditions of this
section, the Parties agree to accept electronic records and electronic
signatures (as such terms are defined in the U.S. Electronic signatures in
global and national commerce act) relating to transactions contemplated by this
Agreement.

 

B.                                     In connection with system-to-system
implementations:

 

1.                                       The Parties will implement the
particular transaction sets and/or message specifications mutually agreed upon
by the Parties.  Each Party’s implementation will comply with applicable
standards (e.g., applicable

 

15

--------------------------------------------------------------------------------


 

ANSI standards or Rosetta net pips), except as otherwise mutually agreed.

2.                                       Where applicable standards require that
the receiving Party issue a notice to the other confirming message receipt, such
notice will not constitute a binding acceptance or acknowledgement of anything
more than mere receipt.  In the event that any element of an applicable standard
conflicts with a provision of this Agreement, the provision of this Agreement
will control.

3.                                       If a Party has adopted an electronic
identifier (e.g. A digital signature), the other Party is entitled to rely on
the authenticity of messages signed by or otherwise associated with such
electronic identifier unless and until notified otherwise by the adopter.

 

C.                                     Either Party may use a third party
service provider in connection with e-business activities (e.g., to route or
translate edi or xml messages, or to host web based services). The Party
contracting with a service provider must require that such service provider
(a) use information disclosed to or learned by such service provider in
connection with providing services solely for the purpose of providing the
applicable services, and (b) not disclose such information to any third party. 
Either Party may begin to use or may change a service provider upon reasonable
prior notice.  Each Party will be liable for the acts or omissions of its
service provider in connection with activities contemplated by this Agreement.

 

27.                               PRIVACY

 

A.                                   This provision applies to both online and
offline Personal Information.

 

B.                                     “Personal Information” is defined as any
information that can be used to identify, contact or locate a person. This
includes any information which is linked to Personal Information, or from which
other Personal Information can easily be derived.

 

C.                                     If Buyer transmits any Personal
Information to Supplier, Supplier warrants that Supplier shall not transfer such
Personal Information to any third party or use it for any purpose other than as
contemplated in this Agreement.

 

D.                                    If Supplier obtains Personal Information
in the course of performance of Services for Buyer, Supplier warrants that
Supplier shall not transfer such Personal Information to any third party or use
it for any purpose other than as contemplated in this Agreement.

 

F.                                      If Supplier contracts with its
affiliates, subcontractors or other third parties for performance of all or part
of this Agreement, Supplier will inform such third parties that Personal
Information is not to be transferred or used except as contemplated by this
Agreement.

 

G.                                     Supplier shall take reasonable measures
to ensure the security of Supplier’s data, as described in the Data Security
provision of this Agreement, and take reasonable measures to maintain the
privacy of Personal Information.

 

16

--------------------------------------------------------------------------------


 

28.                               DATA SECURITY REQUIREMENTS

 

A.                                   Logical controls:  all systems containing
Intel classified information will have strong access control mechanisms in
place.  Each system user must have a unique identifier and strong password
combination. A strong password must be per industry standard, but at least 6
digits in length and comprised of alpha-numeric and special characters.  There
must be control methods for securely granting and revoking access to these
systems.  An audit trail sufficient to support an investigation must be
maintained for changes to the security configuration and for system use (e.g.
system security logs, user activity logs). If provided by Buyer to Supplier,
information classified as Intel restricted secret or higher will be transmitted
under a Restricted Use Non-Disclosure Agreement (RUNDA).  Within the RUNDA,
Intel will specify the data security requirements necessary for the type of data
being transmitted.  If Supplier cannot meet the specified data security
requirements, Supplier may decline to receive such Buyer information in general
or Buyer information of a specific classification level.

 

B.                                     Physical controls:  systems storing Intel
classified information must be housed in a physically secure location with
access controls to the granularity of the user (e.g. Card access controlled
room) and with 24x7 intrusion detection systems in place (e.g. A monitored
perimeter alarm system).  Access control audit trails must be maintained
sufficient to support an investigation.

 

C.                                     Intrusion detection/response:  for
systems and networks containing Intel classified material, mechanisms and
controls must be in place to detect security breaches and to properly respond to
a breach.  Intel must be notified within twenty four (24) hours of security
breaches that affect Intel classified information.

 

D.                                    Data destruction:  electronic portable
media (e.g. Cd’s, hard drives, floppy disks, zip drives) which contained Intel
classified information must be disposed of in a secure manner (e.g. Disk wipe to
government standards, degauss, physical destruction).  Hard copies of Intel
classified information must be disposed of by shredding or other secure
destruction methods.

 

17

--------------------------------------------------------------------------------


 

29.                               NOTICES

 

All notices hereunder are to be in writing, and are deemed to have been duly
given or made if given in person, delivered by commercial courier, or given by
certified mail, postage prepaid, return receipt requested, addressed to the
respective addresses of the Parties.  Notices so given shall be effective
(i) when delivered if given in person or by commercial delivery courier service,
or (ii) upon receipt or ten (10) days after posting, whichever is earlier, if
given by mail.  Unless otherwise agreed in writing by the Parties, all notices
regarding this Agreement shall be sent to the Parties, with copies thereof as
indicated, at the addresses set forth below, or at such other address as the
Parties may designate by notice from time to time.

 

BUYER:

Intel Corporation

 

2200 Mission College Boulevard

 

Santa Clara, California 95052-8119

 

U.S.A.

 

Attention: 
                                                                     

 

 

 

cc:

KMG Electronic Chemicals Materials Manager

 

 

TMG Materials Counsel

 

 

SUPPLIER:

KMG Electronic Chemicals, Inc.

 

9555 W. Sam Houston Parkway S., Suite 600

 

Houston, TX 77099

 

U.S.A.

 

Attention: General Manager North America

 

With a copy to: General Counsel

 

30.                               DISPUTE RESOLUTION

 

All disputes arising directly under the express terms of this Agreement or the
grounds for termination thereof shall be resolved as follows:  The senior
management of both Parties shall meet to attempt to resolve such disputes.  If
the disputes cannot be resolved by the senior management, either Party may make
a written demand for formal dispute resolution and specify therein the scope of
the dispute.  Within thirty (30) days after such notification, the Parties agree
to meet for one (1) day with an impartial mediator and consider dispute
resolution alternatives other than litigation, including referral to the
National Patent Board.  If an alternative method of dispute resolution is not
agreed upon within thirty (30) days after the one day mediation, either Party
may begin litigation proceedings.

 

31.                               MERGER, MODIFICATION, WAIVER, AND REMEDIES

 

A.                                   This Agreement contains the entire
understanding between Buyer and Supplier with respect to the subject matter
hereof and merges and supersedes all prior and contemporaneous agreements,
dealings and negotiations. No modification, alteration, or amendment shall be
effective unless made in writing, dated and signed by duly authorized
representatives of both Parties.

 

18

--------------------------------------------------------------------------------


 

B.                                     No waiver of any breach hereof shall be
held to be a waiver of any other or subsequent breach.

 

C.                                     If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, such determination shall not affect the validity of the remaining
provisions unless Buyer determines in its discretion that the court’s
determination causes this Agreement to fail in any of its essential purposes.

 

32.                               ASSIGNMENT

 

Buyer or Supplier may assign or delegate its rights and/or obligations, or any
part thereof under this Agreement to any or all of its wholly-owned
subsidiaries.  Otherwise, neither Party may assign or delegate its rights and
obligations under this Agreement without the prior written consent of the
other.  For purposes of this Section 33, the acquisition, merger, consolidation,
or change in control of Supplier or any assignment by operation of law shall be
deemed an assignment that requires Buyer’s written consent. Buyer may cancel
this Agreement for cause should Supplier attempt to make an unauthorized
assignment of any right or obligation arising hereunder.

 

33.                               APPLICABLE LAW

 

This Agreement is to be construed and interpreted according to the laws of the
State of Delaware, excluding its conflict of laws provisions. The Parties agree
that the predominance of this Agreement is the sale of goods, and agree that the
Delaware version of the Uniform Commercial Code, Article 2, shall be applicable
to this Agreement.  The venue for any such litigation shall be in the State or
Federal Courts having jurisdiction over matters brought in Delaware and both
Parties agree to submit to the jurisdiction of such courts.   For the delivery
of Items and Services to Buyer’s facilities in Ireland, in the event of a
conflict between applicable U.S. law and the local law of such jurisdiction,
local law shall prevail in regard to any conflict.

 

34.                               HEADINGS

 

The headings provided in this Agreement are for convenience only and shall not
be used in interpreting or construing this Agreement.

 

35.                               SURVIVAL

 

The provisions of Sections: 11, 14, 15, 16, 18, 19, 21, 22, 25, 30, 31, 32, 33
and Paragraph 5D shall survive the termination or expiration of this Agreement. 
In addition, any right or legal obligation of a Party contained in any Addendum
or Amendment, which by its express term or nature would reasonably extend for a
period beyond the term of the Agreement, shall also survive the termination of
the Agreement for such extended period.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives, and effective as of the date first
written above.

 

19

--------------------------------------------------------------------------------


 

INTEL CORPORATION

KMG ELECTRONIC CHEMICALS, INC. (“SUPPLIER”)

 

 

Signature:

/s/ Mark Denney

 

Signature:

/s/ J. Neal Butler

Printed Name:

Mark Denney

 

Printed Name:

J. Neal Butler

Title:

Commodity Manager

 

Title:

President and CEO

Date:

May 5, 2009

 

Date:

May 12, 2009

 

20

--------------------------------------------------------------------------------